Name: Commission Regulation (EU) NoÃ 1053/2010 of 18Ã November 2010 amending Regulation (EC) NoÃ 494/98 as regards administrative sanctions in cases of failure to prove the identification of an animal Text with EEA relevance
 Type: Regulation
 Subject Matter: health;  executive power and public service;  European Union law;  marketing;  foodstuff
 Date Published: nan

 19.11.2010 EN Official Journal of the European Union L 303/1 COMMISSION REGULATION (EU) No 1053/2010 of 18 November 2010 amending Regulation (EC) No 494/98 as regards administrative sanctions in cases of failure to prove the identification of an animal (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products and repealing Council Regulation (EC) No 820/97 (1), and in particular Article 10(e) thereof, Whereas: (1) Commission Regulation (EC) No 494/98 of 27 February 1998 laying down detailed rules for the implementation of Council Regulation (EC) No 820/97 as regards the application of minimum administrative sanctions in the framework of the system for the identification and registration of bovine animals (2) was adopted on the basis of Article 10(e) of Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products (3). That Regulation was repealed and replaced by Regulation (EC) No 1760/2000. (2) Article 1(2) of Regulation (EC) No 494/98 provides that if the keeper of an animal cannot prove its identification within 2 working days, the animal is to be destroyed without delay under the supervision of the veterinary authorities and without compensation from the competent authority. (3) Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (4) lays down specific rules for the organisation of official controls on products of animal origin. (4) That Regulation provides that the official veterinarian is to verify that animals are not slaughtered unless the slaughterhouse operator has been provided with and checked relevant food chain information. (5) In addition, Regulation (EC) No 854/2004 provides that the official veterinarian may allow animals to undergo slaughter in the slaughterhouse even if the relevant food chain information is not available. In that case, however, all relevant food chain information must be supplied before the carcase is approved for human consumption. Pending a final judgement, such carcases and related offal must be stored separately from other meat. (6) Regulation (EC) No 854/2004 also provides that when relevant food chain information is not available within 24 hours of an animals arrival at the slaughterhouse, all meat from the animal is to be declared unfit for human consumption. If the animal has not yet been slaughtered, it is to be killed separately from other animals. (7) Accordingly, the risks posed by unidentified animals for human health are reduced by the provisions laid down in Regulation (EC) No 854/2004. The destruction of animals within the framework of Regulation (EC) No 494/98 has therefore now primarily a deterrent effect, promoting identification of animals for purposes other than food safety. (8) Animals of unknown origin may affect the animal health status of the areas where they have been held. (9) Experience gained in the application of Regulation (EC) No 494/98 has shown that the strict time limit of 2 days is not sufficient to properly evaluate the identity of unidentified animals. Member States should have the necessary administrative discretion to evaluate the situation on the basis of a risk analysis and to apply proportionate sanctions. (10) Regulation (EC) No 494/98 should therefore be amended accordingly. (11) The Committee on Agricultural Funds has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EC) No 494/98, paragraph 2 is replaced by the following: 2. If the keeper of an animal cannot prove its identification and traceability, the competent authority shall, where appropriate, on the basis of an assessment of the animal health and food safety risks, order the destruction of the animal without compensation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 204, 11.8.2000, p. 1. (2) OJ L 60, 28.2.1998, p. 78. (3) OJ L 117, 7.5.1997, p. 1. (4) OJ L 139, 30.4.2004, p. 206.